PER CURIAM.
Upon this court’s review of the record and the state’s confession of error, we find it was error to have allowed the state, over objection, to ask two defense witnesses if another defense witness had lied. E.g., Boatwright v. State, 452 So.2d 666 (Fla. 4th DCA 1984). Because the case turned on the resolution of the competing credibility of the victim, who was the state’s crucial witness, versus the defense witnesses, the matter cannot be deemed harmless beyond a reasonable doubt. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Accordingly, we reverse and remand for a new trial.